Title: From George Washington to George William Fairfax, 27 February 1785
From: Washington, George
To: Fairfax, George William



My Dr Sir,
Mount Vernon 27th Feby 1785.

In a letter of old date, but lately received, from the Countess of Huntington, she refers me to a letter which her Ladyship says you obligingly undertook to forward to me: never having received one from her to the purport she mentions, there can be no doubt but that this letter with your cover to it, have met the fate of some of mine to you; as I have wrote several within the last twelve or eighteen months, without any acknowledgement of them from you.

The only letters I recollect to have received from you since my retirement are dated the 9th of Decr 1783, and 10th of June 1784. the first, relates to the heir of Mr Bristow—the second, to a case with pictures, which you were so obliging as to commit to the care of the revd Mr Bracken; & which has not yet got to hand. In Novr last at richmond, I happened in company with this gentleman who told me it was then in his possession at Wmsburgh, and that it should be forwarded by the first safe conveyance to this place—for your kind & polite attention in this matter, I pray you to receive my sincere thanks.
As soon as your letter of the 9th of Decr, abovementioned (accompanied by one from Mrs Bristow, & the memorial from the Executors of the Will of her deceased husband) came to my hands, I transmitted them to the Govr, who laid them before the Assembly which was then sitting; but what the result of it was, I have never yet heard, precisely. The case was involved in the general confiscation of British property, which makes discrimination difficult —How far the Law on national ground is just—or the expediency of it in the political scale, Wise & proper, I will not undertake to determine; but of this I am well convinced, that the most wretched management of the sales has pervaded every State; without, I believe a single exception in favor of any one of them.
I cannot at this moment recur to the contents of those letters of mine to you which I suspect have miscarried; further than that they were all expressive of an earnest wish to see you & Mrs Fairfax once more fixed in this country; & to beg that you would consider Mt Vernon as your home until you could build with convenience—in which request Mrs Washington joins very sincerely.I never look towards Belvoir, without having this uppermost in my mind. But alas! Belvoir is no more! I took a ride there the other day to visit the ruins—& ruins indeed they are. The dwelling house & the two brick buildings in front, underwent the ravages of the fire; the walls of which are very much injured: the other Houses are sinking under the depredation of time & inattention, & I believe are now scarcely worth repairing. In a word, the whole are, or very soon will be a heap of ruin. When I viewed them—when I considered that the happiest moments of my life had been spent there—when I could

not trace a room in the house (now all rubbish) that did not bring to my mind the recollection of pleasing scenes; I was obliged to fly from them; & came home with painful sensations, & sorrowing for the contrast—Mrs Morton still lives at your Barn quarters—The management of your business is entrusted to one Muse (son to a Colonel of that name, whom you cannot have forgotten)—he is, I am told, a very active & industrious man; but in what sort of order he has your Estate, I am unable to inform you, never having seen him since my return to Virginia.
It may be & I dare say is presumed that if I am not returned to my former habits of life, the change is to be ascribed to a preference of ease & indolence, to exercise & my wonted activity: But be assured my dear sir, that at no period of the War have I been obliged myself to go thro’ more drudgery in writing, or have suffered so much confinement to effect it, as since what is called my retirement to domestic ease & tranquillity. Strange as it may seem, it is nevertheless true—that I have been able since I came home, to give very little attention to my own concerns, or to those of others, with which I was entrusted—My accounts stand as I left them near ten years ago; those who owed me money, a very few instances excepted, availed themselves of what are called the tender Laws, & paid me off with a shilling & sixpence in the pound—Those to whom I owed I have now to pay under heavy taxes with specie, or its equivalent value. I do not mention these matters by way of complaint, but as an apology for not having rendered you a full & perfect statement of the Accot as it may stand between us, ’ere this. I allotted this Winter, supposing the drearyness of the season would afford me leisure to overhaul & adjust all my papers (which are in sad disorder, from the frequent hasty removals of them, from the reach of our transatlantic foes, when their Ships appeared): but I reckoned without my host; company, & a continual reference of old military matters, with which I ought to have no concerns; applications for certificates of service &c.—copies of orders & the Lord knows what besides—to which whether they are complied with or not, some response must be made, engross nearly my whole time. I am now endeavoring to get some person as a Secretary or Clerk to take the fatigueing part of this business off my hands—I have not yet succeeded,

but shall continue my enquiries ‘till one shall offer, properly recommended.
Nothing has occurred of late worth noticing, except the renewed attempts of the Assemblies of Virginia & Maryland to improve & extend the navigation of the river Potomac as far as it is practicable—& communicating it by good roads (at the joint & equal expence of the two States) with the waters of the amazing territory behind us—A copy of this Act (exactly similar in both States) I do myself the honor to enclose you. One similar to it passed the Legislature of this State for improving & extending the navigation of James river, & opening a good road between it & Green-briar. These acts were accompanied by another of the Virginia Assembly very flattering & honorable for me—not more so for the magnitude of the gift, than the avowed gratitude, & delicacy of its expression, in the recital to it—The purport of it is, to vest 100 shares (50 in each navigation) in me & my heirs forever. But it is not my intention to accept of it; altho’, were I otherwise disposed, I should consider it as the foundation of the greatest & most certain income that the like sum can produce in any speculation whatever. So certain is the accomplishment of the work, if the sum proposed should be raised to carry it on—& so inconceivably will the tolls increase by the accumulating produce which will be water borne on the navigation of these two rivers; which penetrate so far & communicate so nearly, with the navigable waters to the Westward.
At the same time that I determine not to accept the generous & gratuitous offer of my Country, I am at a loss in what manner to decline it, without an apparent slight or disrespect to the Assembly on the one hand, or exposing myself to the imputation of pride, or an ostentatious display of disinterestedness on the other—neither have an existence in my breast, & neither would I wish to have ascribed to me. I shall have time however to think of the matter, before the next session; for as if it was meant that I should have no opportunity to decline the offer at the last, it was the closing act thereof, without any previous intimation, or suspicion in my mind, of the intention. Admitting that Companies should be incorporated for the purposes mentioned in the Act, do you conceive my good Sir, that a person perfectly skilled in works of this sort, could be readily obtained from England? and upon what terms?

It is unnecessary I persuade myself, to use arguments to convince Mrs Fairfax & yourself, of the sincere regard & attachment & affection Mrs Washington and I have for you both, or to assure you how much, I am, My Dr Sir &c. &c.

G: Washington


P.S. Do you think it would be in your power, with ease & convenience, to procure for me, a male & female Deer or two. the cost of transportation I would gladly be at. If I should ever get relieved from the drudgery of the pen, it would be my wish to engage in these kind of rural amusements—raising of shrubberies &c. After what I have said in the body of this letter, I will not trouble you with an apology for such a scrawl as it now exhibits—You must receive it, my good Sir, as we have done better things—better for worse. G.Wn

